       2:15-cr-20057-JES-JEH # 224            Page 1 of 46                                            E-FILED
                                                                  Wednesday, 19 August, 2020 03:43:28 PM
                                                                             Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 15-cr-20057-JES-JEH
                                              )
SARAH NIXON,                                  )
                                              )
                       Defendant.             )

                                    ORDER AND OPINION
       This matter is now before the Court on Defendant Nixon’s Motion (Doc. 173) for New

Trial, the United States’ Response (Doc. 181), Defendant’s Supplemental Motion (Doc. 204) for

New Trial and Supplemental Memorandum (Doc. 218) in Support, the United States’

Supplemental Memorandum (Doc. 22) in Opposition, and Defendant’s Reply (Doc. 222) thereto.

For the reasons set forth below, Defendant’s Motions (Docs. 173, 204) are GRANTED, and

Defendant’s conviction and sentence are VACATED.

                                          BACKGROUND

(A) United States v. Nixon

       (1) Procedural History

       Sarah Nixon was convicted following a jury trial before District Judge Colin S. Bruce for

international parental kidnapping, in violation of 18 U.S.C. § 1204. She was subsequently

sentenced to 26 months in prison. Her conviction was affirmed on direct appeal. United States v.

Nixon, 901 F.3d 918 (7th Cir. Aug. 28, 2018). While her appeal was pending before the Seventh

Circuit, Nixon’s appellate counsel filed a motion in the district court to supplement the record on

appeal. Doc. 153. After Judge Bruce denied the motion, Nixon’s appellate counsel renewed her

motion to supplement the record on appeal before the Seventh Circuit, which was also denied.

                                                  1
        2:15-cr-20057-JES-JEH # 224                 Page 2 of 46



The documents appellate counsel sought to supplement the record on appeal with are central to

Nixon’s postconviction proceedings and are discussed below.

        Following the conclusion of her direct appeal, the Court appointed the Federal Defender

to represent Nixon in connection with anticipated postconviction proceedings. See Sept. 26, 2018

Text Order. On October 25, 2018, Nixon filed a Motion for New Trial pursuant to Rule 33 of the

Federal Rules of Criminal Procedure. Doc. 173. Therein, she asserted Judge Bruce had a

disqualifying bias against her and in favor of the United States. 1 The basis for the motion

stemmed from ex parte communications between Judge Bruce and individuals employed by the

United States Attorney’s Office (“USAO” or “the Office”) in this District. Those

communications were also the subject of complaints before the Judicial Council of the Seventh

Circuit (“the Council”). See In re Complaints Against District Judge Colin S. Bruce, Nos. 07-18-

90053 & 07-18-90067 (7th Cir. Jud. Council May 14, 2019).

        Judge Bruce’s ex parte communications with the Office became public in August 2018,

when the Illinois Times published an article titled “Federal judge engaged in ex parte talk.” That

article reported on emails exchanged between Judge Bruce and United States Attorney’s Office

paralegal Lisa Hopps during Nixon’s December 2016 trial, over which Judge Bruce presided.

Hopps did not work on the Nixon trial, but the two began emailing about it after Hopps sent

Judge Bruce an email asking about his absence at former United States Attorney (“USA”) Jim

Lewis’s going away party. Judge Bruce responded that he missed the party because of the Nixon

trial. Judge Bruce went on to criticize one of the prosecutors in Nixon as “entirely inexperienced”

and said the prosecutor was, among other things, “repeating the bullshit” to which Nixon

testified, and turning a “slam-dunk” case into a “60-40” one for Ms. Nixon. Following the


1
 Nixon later supplemented her Motion for New Trial to add an appearance of bias claim under 28 U.S.C. § 455(a).
See Doc. 204.

                                                       2
        2:15-cr-20057-JES-JEH # 224                 Page 3 of 46



Illinois Times report, Chief Circuit Judge Wood (and later, Federal Public Defender Patton) filed

a complaint with the Council, and the undersigned, in my capacity as Chief District Judge, 2

removed Judge Bruce from all cases involving the United States. The complaints were resolved

on May 14, 2019, when the Council issued an order admonishing Judge Bruce, continuing his

removal from all cases involving the United States until September 1, 2019, and requiring him to

review certain judicial training materials. The Council concluded its order by indicating it has not

identified any evidence suggesting Judge Bruce’s ex parte contact or relationship with the U.S.

Attorney’s Office in the Central District of Illinois impacted his decision making in any case. In

re Complaints Against District Judge Colin S. Bruce, Nos. 07-18-90053 & 07-18-90067, at 1.

        The Nixon-related emails came to light as a result of Hopps, reportedly in late 2017,

sharing them with Assistant U.S. Attorney (“AUSA”) Timothy Bass, after Judge Bruce issued an

order finding that Bass had misled the court in United States v. Schock, No. 16-cr-30061. AUSA

Bass later notified certain Office personnel in the Urbana branch of the emails with Hopps.

Around May 2018, Elly Peirson, an AUSA on the Nixon trial, contacted Hopps asking for the

emails. Peirson then shared the emails with USAO leadership—John Childress, Patrick Hansen,

and Greggory Walters (an AUSA and the Office’s Professional Responsibility and Ethics

Advisor). Hansen and Walters subsequently shared the emails with the Department of Justice

(“DOJ”). The Office then made the decision (1) to disclose the emails to Nixon’s counsel and (2)

to conduct a review to determine what other ex parte communications may exist and whether

additional disclosures were necessary.




2
 My tenure as Chief District Judge concluded on March 12, 2019. District Judge Sara L. Darrow is the current Chief
Judge in this District.

                                                        3
       2:15-cr-20057-JES-JEH # 224           Page 4 of 46



       (2) Postconviction Proceedings

       The USAO’s disclosures prompted Nixon’s Motion for New Trial. Doc. 173. In its

response to the motion, the United States included extensive excerpts of Judge Bruce’s ex parte

emails. Doc. 181. Additionally, the United States disclosed several additional communications

between Judge Bruce and the Office relating to other cases, and communications between

various members of the USAO and other institutions. However, the United States provided

Nixon with redacted versions of some of these documents, asserting the work product doctrine

and other privileges precluded disclosure of certain materials. Docs. 192–96. This Court referred

the discovery dispute to Magistrate Judge Hawley, who entered an oral order on Nixon’s Motion

(Doc. 197) to Unredact on December 17, 2019. Magistrate Judge Hawley’s rulings on Nixon’s

Motion to Unredact were the subject of a previous appeal to this Court by the United States. See

United States v. Nixon, No. 15-cr-20057, 2020 WL 616164 (C.D. Ill. Feb. 10, 2020); Doc. 209

(Order affirming Magistrate Judge’s decision).

               (a) Ex Parte Communications

       Although the substance of the ex parte emails has been recounted numerous times

between this Court, the Seventh Circuit, and the Judicial Council, the Court again summarizes

those communications here in the manner Defendant presents them. See Doc. 218 at 5–22.

       •   On November 5, 2013, Judge Bruce and paralegal Staci Klayer exchanged emails

           about how “sad” Judge Bruce’s former office in the United States Attorney’s office

           looked. Doc. 214-1 at 1-3.

       •   On November 6, 2013, he was included in a group email originated by the United

           States Marshals Service regarding an annual security review for the courthouse which

           included representatives from several court units, including the United States


                                                 4
2:15-cr-20057-JES-JEH # 224             Page 5 of 46



    Attorney’s office. Doc. 214-1 at 4-5. Judge Bruce used this email chain as an

    opportunity to email United States Attorney Jim Lewis to talk about the experience of

    moving from the USAO to the bench. Id. at 6-15.

•   On November 7, 2013, Judge Bruce emailed First Assistant United States Attorney

    Eric Long, who took over the position after Judge Bruce’s exit, “how much is the

    FASUA [sic] job sucking at this point?” Id. at 17.

•   On November 10, 2013, then FAUSA Long emailed Judge Bruce with a copy of an

    email from former AUSA Matt Cannon to then FAUSA Colin Bruce concerning an

    “October 2012 Case Review.” Id. at 18. The email chain was resumed the next day,

    November 11, 2013, in which FASUA Long and Judge Bruce discuss the work

    Cannon did - or in their opinion did not do - on the cases listed in the case review. Id.

    at 36-40.

•   On November 21, 2013, Klayer emailed Judge Bruce about how sad she was that he

    was gone, to which Judge Bruce replied “Sorry. I miss all of you and everyone else . .

    .Ok, maybe not Shakey Pete . . . . . I’m pretty bored and a little lonely up here. I’ll

    keep making reasons to come back to the USAO . . . . (so where IS my favorite

    highliter? . . . . Must be in the USAO . . . .). Klayer then responds, “I hid it. It might

    take all day in here for you to find it. Come on down!!!!.” Id. at 60.

•   On November 26, 2013, in an email chain between Klayer and Judge Bruce that

    began with a discussion of Judge Bruce providing a letter of recommendation for a

    summer intern, Judge Bruce asked Klayer, “Ho’s [sic] the Urbana Supervisor’s on-

    line shopping going?!” to which Klayer responds, “OMG – between her and SONI




                                           5
2:15-cr-20057-JES-JEH # 224               Page 6 of 46



    it’s a shopfest. I would love to review their online activity! We need a new supervisor

    – bad. I still miss you. Id. at 77.

•   On December 6, 2013, Klayer sent Judge Bruce and email stating, “Um yeah . . . I

    still really miss you. Call ANYtime!” Judge Bruce responded “Sorry. Not very much

    fun up here. Miss you guys” to which Klayer responded “It’s going to get better for

    you – once you get past the six month deadline, it’s gonna get fun! You’re going to

    rock it.” Id. at 108-110.

•   Later on December 6, 2013, Hopps emailed Judge Bruce, “They have been given

    authority to post my [redacted]!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!! I’m freaking

    out!!!!!!!!!!!!!!!!! It’s still doesn’t mean it’s good to go, but I’ve got a shot!!!!!!!!!!!!

    THANK YOU FOR EVERYTHING YOU DID FOR ME! I’ll keep you posted! P.S. –

    Delete your freaking messages so I can leave you one on your super-duper phone!”

    Id. at 111. Later emails make clear the posting Hopps is referring to is for an

    increased federal pay grade. Judge Bruce responded to Hopps’ email, “I thought it

    would work. You will get it. You deserve it.” Id. at 112. Hopps responds, “Aw, thanks

    Colin. [emoji smiley face] Did you delete your messages on your phone yet? Id. at

    114. Judge Bruce then replies that he is going to the Verizon store to fix an issue he is

    having with his voicemail and tells Hopps “I want to know the moment you get the

    [redacted]. (I wonder how honked off Crazy and her henchman are going to be....)

    Later emails reveal Judge Bruce meeting with U.S. Attorney Jim Lewis and

    discussing Hopps’ promotion and Hopps receiving the promotion.

•   On December 12, 2013, in the middle of an email chain between Klayer and Judge

    Bruce discussing whether he has received his lump sum payment for unused vacation


                                            6
2:15-cr-20057-JES-JEH # 224              Page 7 of 46



    time at the USAO, Judge Bruce asks Klayer, “Why were Ronda and Elly out again

    together today? BAD for morale......” Id. at 127. Rhonda is AUSA Rhonda Coleman

    and Elly is AUSA Elly Peirson. Klayer responds, “Yeah - that was about an hour and

    a half lunch – just the two of them and I ate lunch with the guys at the table. It’s not

    going to change!!!!” to Judge Bruce responded, “That is REALLY bad. I thought once

    I was gone she would step up. She is not. Is Eugene at least trying to help her or is he

    still just doing his Scooter-work-only thing?” to which Klayer responds, “Oh, no

    stepping up – but she doesn’t ask either.” Id. at 131-135. Judge Bruce then asks, Why

    doesn’t she start acting like the supervisor? Why doesn’t she ask Eugene for help?

    The office will not last long as it is......” Id. at 138. Klayer responds, “I know . . .

    sucks without you. No leadership at all. Bunch of Indians and no chief.” Id. at 141.

•   On December 18, 2013, in the middle of an email chain in which Klayer is expressing

    displeasure with an AUSA’s participation in preparing a parting gift for Judge Bruce,

    he tells Klayer, “I talked to Eric earlier in the week. The Urbana USAO is going

    downhill. Sounds like there is lots of disgruntlement......” Id. at 198. “Eric” was First

    Assistant United States Attorney Eric Long.

•   On December 19, 2013, Klayer emailed Judge Bruce saying “Sorry I missed your

    calls last night – I saw on my phone about 8:00 that you had called” and then

    discussed the exchange of Christmas gifts between some USAO staff. Id. at 208.

    Judge Bruce responds, “Talked to Jason last night after I couldn’t talk to you. Eric

    knows it’s bad. Eric concluded Eugene is unwilling to help (“Scooter mode”). I told

    him I learned that about two years before. I told Eric he has no good options and just

    needs to come over more often and GET RON! DA OFF AWS so she is in the office


                                            7
2:15-cr-20057-JES-JEH # 224            Page 8 of 46



    and supervising. I am afraid it’s only going to get worse. BTW, the Urbana numbers

    are dropping since I switched out of rain-making mode last summer. That needs to be

    fixed also.” Id. at 209.

•   Klayer responded to Judge Bruce’s email by further commenting on the supervising

    AUSA buying Christmas gifts for only some of the staff. Judge Bruce responded,

    “The whole “Supervisor Separation” concept did not sink in. Being a supervisor can

    be lonely; it’s also necessary to maintain morale. Eric and John Childress have both

    talked to me about the group of Eugene, Jason, Tim and Joe. I let them know things

    are better now that Rick is gone, but the White Man Power Group is still in operation.

    Ronda needs to step up or Eugene needs to have a chance a supervisor. He will need

    to change his behavior also. If he does not, it will be as bad as Ronda.” Id. at 212.

•   On January 22, 2014, Klayer emailed Judge Bruce, “Hello, sir. You might remember

    me. We worked together for approximately 23 years. My office is located on the 2nd

    floor of the United States Courthouse in Urbana, Suite 226. If you are ever in the

    area, please stop by. YOUR FAMILY MISSES YOU” Id. at 299, to which Judge

    Bruce responds, “In the words of Dick Tracy, “I’m on my way....” Id. at 300.

•   On January 23, 2014, then First Assistant United States Attorney Eric Long emailed

    Judge Bruce about having lunch the following day when Long would be in Urbana.

    Id. at 301. Judge Bruce responded in favor of lunch but then added, “You REALLY

    Need to go to lunch with Ronda one-on-one. I got some reports over Wednesday and

    Thursday and they are not good. After that, I’d love to meet you.... I’ll even make

    fresh coffee just for you. What do you think?” Id. at 303. Long responded a few hours




                                          8
2:15-cr-20057-JES-JEH # 224             Page 9 of 46



    later, “You around now? I’d like to hear what you’ve got before we grab lunch.” Id. at

    304.

•   On February 27, 2014, Hopps emailed Judge Bruce, “Guess who’s making her move

    for an 11 and is be1ing helped along by the powers that be........I called it.” Id. at 346.

    This email refers back to the emails regarding the promotion discussed above. Judge

    Bruce responded, “Will not happen.....” Id. at 347. There is then a long series of

    emails between Judge Bruce and Hopps discussing whether Hopps or someone else in

    the USAO will receive the promotion culminating in Hopps informing Judge Bruce

    that she received the promotion and “Thank you so much for everything that you did

    to help me reach this goal. I’m confident if you hadn’t pushed it never would have

    happened. Thank you, thank you, thank you. Id. at 348-364.

•   On February 28, 2014, Klayer emailed Judge Bruce, “Dude – you really need to come

    see us today since today’s the last day we can be your buddies. Love you, man.” Id. at

    363.

•   On March 7, 2014, Judge Bruce emailed U.S. Attorney Jim Lewis asking him to

    lunch, to which Lewis agreed, setting a date for the following Thursday, March 14,

    2014. Id. 397-98. Lewis suggested asking the other two federal judges in Urbana to

    join the lunch. Judge Bruce responded, “Uhhhh..... Yes on Black Dog for Thursday.

    No on McCuskey and Baker. (What? Seriously. C’mon.).” Id. at 401. This is the first

    of many emails setting up lunch meetings with Judge Bruce and U.S. Attorney Lewis.

•   On April 22, 2014, Klayer emailed Judge Bruce about a courtroom shooting in a

    federal courthouse in Utah. Id. at 435. Klayer then told Judge Bruce one of her

    reasons for sending the email was “a request that you please allow the marshals


                                           9
2:15-cr-20057-JES-JEH # 224            Page 10 of 46



    service to keep leg restraints on the defendants when they are in court! We don’t need

    anything happening to you or anyone else for that matter!” Id. at 436. Judge Bruce

    responded, “Leg’s restraints. Check. Woops! All of the table skirting is in

    Springfield.” Id. at 437.

•   On June 20, 2014, in an email chain dealing with a new arrest and the unsealing of

    the case and then a request to reseal the case Judge Bruce emailed Klayer, “Yes.

    Resealing is OK with me. So I like Joe Green. And Glenn Haas is gone. However,

    this morning? And now this? Seriously? If I was the FASUA, based on what ha!

    Ppened [sic] this morning, I would be discussing this in stern tones with DEA (to no

    effect if Glen was still around, but I would still be doing my job). (Hint: call Eric and

    advise).” R.214-2 at 583.

•   On July 28, 2014, during the jury trial of JB Brown in case number 14-CR-20007,

    Judge Bruce sent an ex parte email to Klayer asking her to send him a copy of the

    government’s jury instructions which she did. Id. at 702-703. Judge Bruce followed

    up a few minutes later with another ex parte email telling Klayer he was “working on

    my non- McCuskey, current Seventh Circuit law preliminary instructions to the jury,”

    and asking if “Jeff Marshall [was] the case agent” in the case in trial. Id. at 736.

    Klayer responds that Marshall is the case agent. Id. at 737.

•   On September 2, 2014, U.S. Attorney Lewis emailed Judge Bruce to ask if he wanted

    to go to lunch on September 11, 2014 and Judge Bruce agreed. (the reference to

    “burnt food” is to “burnt ends,” a dining option at barbeque restaurants like the Black

    Dog in downtown Urbana). Id. at 191-92.




                                          10
2:15-cr-20057-JES-JEH # 224             Page 11 of 46



•   On October 10, 2014, Judge Bruce sent an email to AUSA Jason Bohm with the

    subject line “Seriously: nice job on your recent oral argument. Posner was a dick to

    you.” Bohm replied, “Thanks. It was an experience. Judge Tinder was kind to me.”

    Id. at 846. The oral argument referred to was in United States v. Smith, Case No. 14-

    2223 (7th Cir. 2014), in which the Federal Public Defender’s Office represented Mr.

    Smith before the Seventh Circuit.

•   On October 20, 2014, AUSA Ronda Coleman sent an ex parte email to Judge Bruce

    with the subject “Jason’s Trial” stating “Hello Judge Bruce, Mr. Bohm indicates his

    trial is not going that week.” Id. at 848. Judge Bruce thanks Coleman for the email. It

    is reasonable to assume this email was in response to a request for information from

    Judge Bruce given there is no previous email on the subject and Coleman’s reference

    to “that week.”

•   On October 27, 2014, U.S. Attorney Lewis emailed Judge Bruce asking about

    meeting for lunch later in the week. Id. at 854.

•   On October 27, 2014, Klayer emailed Judge Bruce regarding the Seventh Circuit’s

    opinion in the Smith case which Bruce had previously exchanged emails about with

    Bohm. Id. at 855. In the opinion the Seventh Circuit found Judge Darrow had erred

    by not recusing herself from Mr. Smith’s revocation case because she had previously

    appeared on behalf of the government in the original prosecution of Mr. Smith. Judge

    Bruce responded to Klayer’s email by stating, “This is potentially a big deal. It might

    be you do not see me in revocation hearings for years and years.........” to which

    Klayer responded, “That’s what I was afraid of.” Id. at 856-57.




                                          11
2:15-cr-20057-JES-JEH # 224             Page 12 of 46



•   On October 29, 2014, U.S. Probation officer Gwen Powell emailed Judge Bruce,

    Magistrate Judge David Bernthal, Judge Bernthal’s law clerk, AUSA Eugene Miller,

    and Klayer reporting alleged bond violations for defendant Oscar Martinez and

    asking Judge Bruce at an upcoming telephone conference “to inform the offender that

    the Court is aware of his noncompliance and request that he abide by all of his

    conditions of bond.” Id. at 859. Mr. Martinez’ lawyer, AFPD Peter Henderson was not

    copied on the email. Judge Bruce responded, without copying Mr. Henderson, “I can

    do what you request.” Id. at 860.

•   On November 12, 2014, AUSA Elly Peirson and Judge Bruce exchanged a series of

    emails regarding child care advice.

•   On November 28, 2014, AUSA Peirson sent Judge Bruce an ex parte email

    concerning United States v. De Bennedetto stating “FYI – because you were

    concerned about scheduling. This case will be going to trial.” Id at 978. Peirson was

    actually forwarding an email from defense counsel rejecting the government’s plea

    offer but did not copy defense counsel on her email to Judge Bruce. Judge Bruce

    responded, “Thanks! (surprising also . . .).” Id. at 979. While Judge Bruce added his

    courtroom deputy to his response, he did not add defense counsel.

•   On December 18, 2014, Judge Bruce received an email from Deputy United States

    Marshal Brett Jackson regarding a pending motion in a criminal case for a detained

    defendant to have a contact visit at the Ford County Jail with his dying mother. Id. at

    996. Jackson’s email included an email chain between himself and the AUSA on the

    case, Eugene Miller, and an email from defense counsel concerning his filing of the

    motion. Jackson’s email was sent only to Judge Bruce. Id. at 996. When Judge Bruce


                                          12
2:15-cr-20057-JES-JEH # 224           Page 13 of 46



    responded to Jackson he copied AUSA Miller but did not copy defense counsel. Id.

    Miller and Judge Bruce then exchanged a series of emails on the motion. Id. at 997-

    1010.

•   On February 5, 2015, Hopps emailed Judge Bruce stating, “How are you? Need your

    former FAUSA, Acting USA, Criminal Chief, Branch Supervisor, friendly advice.

    Call me when you get a minute.” Id. at 1079.

•   On February 20, 2015, Legal Assistant Soni Holmes, emailed Judge Bruce a search

    warrant for his review. Id. at 1081. The two then exchanged emails joking about

    Judge Bruce coming back to the USAO. Judge Bruce sent an email stating, “I hear it’s

    really not so good down there. Sorry.” Id. at 1099.

•   On March 6, 2015, U.S. Attorney Lewis emailed Judge Bruce about meeting for

    lunch the next week. Id. at 1107. After a series of exchanges they agreed to meet for

    lunch the following Thursday. Id. at 1099-1126.

•   On June 4, 2015, Judge Bruce emailed U.S. Attorney Lewis to recommend a former

    intern at the USAO Urbana office for a job with the USAO, and asking if Lewis

    wanted to meet for lunch soon. Id. at 1158. Lewis responded regarding the

    recommendation, adding, “and yes I’ll get over and we can catch up (lot going on).”

    Id. at 1159.

•   On June 22, 2015, Hopps emailed Judge Bruce, “I sure wish my friend Colin was still

    working here. Like, seriously.” Id. at 1193. Judge Bruce responded, “Is there

    ANYTHING going on?” to which Hopps replied, “Tim and Bryan are busy. LOL

    Management – I have no clue what the mission is anymore.” Id. at 1194-95. Hopps




                                        13
2:15-cr-20057-JES-JEH # 224            Page 14 of 46



    then sends an email saying, “Call me when you get a chance. I need your advice on

    some drama.” Id. at 1196.

•   On July 2, 2015, after an email exchange between Hopps and Judge Bruce regarding

    when the Central District of Illinois was created Hopps tells Judge Bruce, “By the

    way, I never spoke to John. I just don’t think he gets it and it would just create a

    bigger wedge between him and I. So, I’m letting it go – not forgetting mind you – but

    letting it go! Did you know that Dave Risley’s last day was June 30th? There hasn’t

    been an email about it yet so maybe we could just copy Candy’s and insert Dave’s

    name. Definitely be more appropriate. I can see you now saying – STOP.” Id. at 1205.

    The reasonable inference is that this email references Judge Bruce’s and Hopps’

    conversation about the “drama” Hopps needed advice on. John is most likely John

    Childress, who at that time was either the Criminal Chief or First Assistant United

    States Attorney for the Central District.

•   On July 6, 2015, Klayer sent Judge Bruce an email with a copy of the appellate brief

    filed in the Jermain Speed appeal. Id. at 1228. Klayer says she’s forwarding the brief

    to Judge Bruce for his review “given the issues that were raised on appeal.” Id. Judge

    Bruce presided over Mr. Speed’s case in the district court. Judge Bruce responded,

    “Unbelievable. Thanks for the early warning.” Id. at 1294.

•   On July 21, 2015, Klayer emailed Judge Bruce asking to move a telephone status

    conference in United States v. Dorsey, 14-20026 for the convenience of the

    prosecutor on the case. Id. 1465. Defense counsel was not included on the email. The

    next day Judge Bruce and Klayer engaged in a series of emails on the issue again

    without defense counsel being included. Id. at 1457-1476.


                                          14
2:15-cr-20057-JES-JEH # 224           Page 15 of 46



•   On September 9, 2015, U.S. Attorney emailed Judge Bruce asking if he wanted to

    have lunch the next day. Id. at 1611. Judge Bruce agreed. Id. at 1614.

•   On September 30, 2015, Judge Bruce emailed Hopps an article about the Department

    of Justice adopting the legal position that a warrant is needed to use “stingray”

    devices that simulate cellular telephone towers and gather information from cell

    phones in the area. Id. at 1697. The subject line of the email is “Score: Colin 1 – Tony

    Grootens and Tim Bass 0.”

•   On October 28, 2015, Judge Bruce emailed AUSA Jason Bohm with the subject line

    “Nice job.” Id. at 1766. The email stated, “Jason, Nice job in US v Armour. Good

    ammo for your Speed argument also. Top notch. ---Colin.” “US v. Armour” referred

    to the Seventh Circuit’s opinion in United States v. Armour, 804 F.3d 859 (7th Cir.

    2015), which was issued on October 26, 2015. The case involved challenges to

    conditions of supervised release similar to those raised in the Jermaine Speed appeal

    the USAO had brought to Judge Bruce’s attention by forwarding him a copy of Mr.

    Speed’s appellate brief. Thus the reference to “good ammo for your Speed argument

    also.”

•   On November 9, 2015, U.S. Attorney Lewis emailed Judge Bruce about going to

    lunch the following Thursday, November 12, 2015. Id. at 1807. Judge Bruce accepted

    the invitation. Id. at 1808. On November 12, 2015, at 12:07:51 p.m. Judge Bruce

    emailed Hopps, “Just had a hilarious lunch with JAL. Wow. There are still lots of

    problems in the USAO, caused by the usual suspects. (Man, I do NOT miss that......).”

    Id. at 1814.




                                         15
2:15-cr-20057-JES-JEH # 224           Page 16 of 46



•   On December 30, 2015, Judge Bruce sent Klayer an email with the subject line

    “December 30? Seriously? Tell me this is not DEA. Please.” Id. at 1888. It is not clear

    what prompted the email but Klayer responds, “Hey! Did you get my text message?”

    to which Bruce responds, “Yep. It’s a wave off......” Id. at 1889-90.

•   On January 4, 2016, U.S. Attorney Lewis emailed Judge Bruce about meeting for

    lunch on Thursday and Judge Bruce agrees to meet. Id. at 1897-98.

•   On January 19, 2016, Judge Bruce emailed AUSA Jason Bohm regarding the Seventh

    Circuit’s affirmance of Jermaine Speed’s sentence saying, “Well done, sir. Well

    done.” Id. at 1939.

•   On February 1, 2016, Judge Bruce sent an ex parte email to AUSA Elly Peirson with

    regard to her performance in United States v. Gmoser, 14-cr-20048, telling Peirson,

    “My bad. You’re doing fine. Let’s get this thing done.” Id. at 1985. The “thing” to get

    done was Mr. Gmoser’s trial.

•   On February 23, 2016, AUSA Eugene Miller sent Judge Bruce an email the subject

    line “Upcoming Criminal Trials.” Id. at 2012. The body of the email says that “[i]n

    response to [Judge Bruce’s] inquiry, this is our office’s current understanding of the

    status of upcoming scheduled jury trials:” The email goes on to list several cases set

    for trial and an estimate of the trial length. No defense counsel is copied. Judge Bruce

    responded, “Thank you.” Id. at 2013.

•   On March 11, 2016, Klayer forwarded to Judge Bruce an email she sent to U.S.

    Attorney Lewis asking to be promoted from a legal assistant to a paralegal and asking

    Judge Bruce, “Wish me luck!!!!!!!!!” Id. at 2038. Judge Bruce in response wishes

    Klayer good luck. Id. at 2040. On April 17, 2016, Judge Bruce emails U.S. Attorney


                                         16
2:15-cr-20057-JES-JEH # 224            Page 17 of 46



    Lewis about going to lunch and Lewis agrees with a date set for Wednesday April 20,

    2016. Id. at 2138- 41. On Wednesday, April 20, 2016, at 12:56:10 p.m. Judge Bruce

    emails Klayer, “I took care of it for you. You’re a lock for the paralegal spot.” Id. at

    2142.

•   On July 21, 2016, Judge Bruce emailed AUSA Jason Bohm regarding the Seventh

    Circuit’s opinion affirming the sentence Judge Bruce imposed in United States v.

    Dorsey, Case No. 15-3341 (7th Cir.), telling Bohm, “Nice job. Thanks.”

•   On September 4, 2016, Judge Bruce emailed U.S. Attorney Lewis asking about

    meeting for lunch to discuss a particular AUSA. Id. at 2417. Lewis agrees to meet for

    lunch and discusses performance issues with the AUSA. Id. at 2418. Judge Bruce then

    emails back with recommendations for improving the AUSA’s performance. Id. at

    2419. The two then meet for lunch. Id. at 2421-2428.

•   On September 22, 2016, Judge Bruce again emails U.S. Attorney Lewis with the

    subject line “Last lunch with me as US Attorney?” setting up a lunch meeting for

    December 12, 2016 to which Lewis agrees. Id. at 2434-35.

•   On October 31, 2016, Klayer emails Judge Bruce asking him “Wish me luck

    tomorrow!!!!! New trial presentation software . . . Trial Director. Praying all goes as

    planned!!!!!!” Id. at 2479. Judge Bruce responds by assuring Klayer, “Everything will

    be fine . . . . .” Id. at 2480.

•   On November 16, 2016, U.S. Attorney Lewis emails Judge Bruce asking if he wants

    to meet for lunch the following day and Judge Bruce agrees. Id. 2496-97. Lewis then

    responds he actually meant to ask if Judge Bruce wanted to meet that day for lunch,

    but Lewis is already back in Springfield, Illinois. Id. at 2498.


                                          17
2:15-cr-20057-JES-JEH # 224            Page 18 of 46



•   On December 16, 2016, Hopps and Judge Bruce engage in the email exchange

    concerning Ms. Nixon’s trial which is discussed above. Id. at 2543-2548.

•   On February 15, 2017, Klayer and Judge Bruce were emailing regarding a criminal

    complaint and arrest warrant that would be submitted for Judge Bruce’s review. In the

    middle of the email chain Klayer notes she has not yet received the promotion to

    paralegal she and Bruce had previously discussed and which Judge Bruce had spoken

    to U.S. Attorney Lewis about during one of their lunches. Id. 2678. Judge Bruce

    responds, “Damn it!” Id. at 2679. On March 9, 2017, Klayer emails Judge Bruce

    telling him she needs to prepare a resume for the paralegal position and asking if she

    can use him as a reference. Id. at 2684. He tells her yes. Id. at 2685. Klayer eventually

    received the paralegal position.

•   In a series of emails beginning on April 5, 2017, Judge Bruce and Klayer discuss

    pending criminal cases and the likelihood of trials and the fact that Judge Bruce will

    not grant any continuances based on the reassignment of the Aaron Shock case to

    Judge Bruce. Id. at 2695-2710. No defense counsel is copied on the emails.

•   On May 11, 2017, Judge Bruce emailed AUSA Jason Bohm asking “Higgins-Vogt

    trial three days, [four] days or more?” Id. 2731. Defense counsel was not copied on

    the email.

•   On June 19, 2017, the USAO sent Judge Bruce an email providing a copy of a search

    warrant “with AUSA Freres and FBI SA Anthony Manganaro.” Id. 2864. The warrant

    was for one of Mr. Christensen’s telephones.

•   On July 5, 2017, at 5:09:41 p.m., Klayer emailed Judge Bruce about “Upcoming

    Trials.” Id. at 2885. In the email Klayer tells Judge Bruce, “Eugene and Bryan are


                                         18
       2:15-cr-20057-JES-JEH # 224           Page 19 of 46



           going to schedule a time to come up to talk to you about the upcoming trials and your

           schedule.” Id. Earlier that day both AUSA Eugene Miller and Bryan Freres appeared

           before Magistrate Judge Eric Long on behalf of the government in the detention

           hearing of Brendt Christensen. United States v. Christensen, 17-20037, Minute Entry

           07/05/2017. The next day Judge Bruce responds, “The sooner the better,” Id. at 2886,

           to which Klayer responds, “Roger that.” Id. at 2887.

       •   On July 25, 2017, Judge Bruce emailed AUSA Jason Bohm “Well done, compadre.

           Well done.” Id. at 2902. It appears this email is in response to the Seventh Circuit’s

           opinion in United States v. Parkhurst, 865 F.3d 509 (7th Cir. 2017), affirming the

           conviction and sentence of Mr. Parkhurst whose trial and sentencing was conducted

           by Judge Bruce. AUSA Bohm represented the government before the Seventh Circuit.

Doc. 218, at 5–22.

              (b) USAO Communications Regarding Judge Bruce

       In addition to the ex parte emails between the USAO and Judge Bruce, the United States

has disclosed, and the Court has ordered partially unsealed, communications between members

of the USAO and other executive agencies regarding Judge Bruce. See United States v. Nixon,

No. 15-cr-20057, 2020 WL 616164, Doc. 209 (C.D. Ill. Feb. 10, 2020) (Order affirming

Magistrate Judge’s decision); Doc. 206, at 10; Doc. 207, at 2; Docs. 213, 214 & Exhibits thereto

(Unredacted versions). These communications included, inter alia, the following:

              Tim Bass/OIG Emails

        In December 2017 and January 2018, AUSA Bass exchanged a series of emails with OIG

in which he asked OIG to investigate alleged wrongdoing by specific USAO attorneys in

connection with the Schock case. Therein, Bass stated



                                                19
       2:15-cr-20057-JES-JEH # 224           Page 20 of 46



       I respectfully submit that there are reasonable grounds for OIG to investigate
       whether Mr. Hansen and Mr. Childress and Judge Colin Bruce (the presiding judge
       in the Schock matter) engaged in a concerted effort … to obstruct, undermine, and
       sabotage an ongoing high-profile criminal case of national significance; to
       wrongfully obstruct, undermine, discredit, and cause my removal as the lead
       attorney in the Schock prosecution; to provide false and incomplete information to
       the Office of the Deputy Attorney General (ODAG) and to the U.S. district court;
       and to thwart and corrupt the U.S. Attorney selection process, which is also
       ongoing.

Doc. 201-1, at 4. Further, in an email from Bass to OIG, Bass stated “I am also able to provide

additional information concerning Mr. Hansen’s and Mr. Childress’s repeated contact with Judge

Bruce, the presiding judge in the Aaron Schock matter, if you would like.” Doc. 206-1, at 14.

               Tim Bass/Elly Peirson Email

       On May 18, 2018, the day after oral argument in Nixon’s appeal, Bass sent an email to

Peirson informing her of the existence of the Nixon emails. Doc. 201-16, at 3–4. Therein, Bass

stated “Judge Bruce’s prior employment in this office and his close relationships and ongoing

contacts with interim management of the office created a conflict of interest.” Doc. 201-16, at 4.

               Lisa Hopps Memorandum to EOUSA

       Lisa Hopps sent a memorandum to Norman Wong, Principal Deputy Director of EOUSA,

in August 2018. That message stated:

       After Colin became a Federal District Judge, Tim applied for an open magistrate
       position. I recall speaking to Colin on the phone and he was disparaging Tim and
       his chances to become a magistrate judge. I became very angry and told him he had
       to stop and that he was “[expletive] with people’s lives”. He assured me he wouldn’t
       interfere with Tim’s application. Subsequently, another magistrate judge position
       became available. This time for Colin himself. Prior to applying, Tim met with
       Colin to ask if he thought he should apply and Colin told him he definitely should.
       In a later conversation with me, Colin laughed that Tim wouldn’t even make it out
       of committee—he didn’t. I again told him that his comment was out of line, wrong
       and that he needed to stop.

       Patrick and our now Interim U.S. Attorney John Childress have a close relationship
       with Colin. USA Childress is a personal friend and is the only AUSA in our District
       that Colin has recused himself from hearing cases. Our prior USA James Lewis is

                                                20
       2:15-cr-20057-JES-JEH # 224              Page 21 of 46



        also a personal friend of Colin. All three of them are more than aware of Colin’s
        dislike of Tim. In fact, Colin has been unable to disconnect himself from our office.
        It’s almost as if he is a silent part of management. No other federal judge in our
        district is in constant contact with our office and seems to know everything that is
        going on like Colin does. It’s concerning to say the least. So when the Schock matter
        was assigned to Colin, you would think a motion for his recusal would have been
        filed immediately.

        Doc. 201-17, at 3.

                                          LEGAL STANDARD

        “[T]he Due Process Clause clearly requires a fair trial in a fair tribunal, before a judge

with no actual bias against the defendant or interest in the outcome of his particular case.” Bracy

v. Gramley, 520 U.S. 899, 904–05 (1997) (internal quotations and citations omitted). “Where the

judge has a direct, personal, substantial, or pecuniary interest, due process is violated.” Franklin

v. McCaughtry, 398 F.3d 955, 959 (7th Cir. 2005). However, “[t]he general presumption is that

judges are honest, upright individuals and thus that they rise above biasing influences.” Franklin,

398 F.3d at 959. That presumption may be rebutted by showing, for example, that the temptation

to be biased is so strong “we may presume actual bias.” Id. at 959–60 (quoting Del Vecchio v. Ill.

Dep’t of Corr., 31 F.3d 1363, 1375 (7th Cir. 1994) (en banc)). The presumption may also be

rebutted in rare cases where litigants produce evidence of actual bias. Id. at 960 (citing Bracy v.

Gramley, 520 U.S. 899, 905 (1997)). Thus, to prove disqualifying bias, “a petitioner must offer

either direct evidence or ‘a possible temptation so severe that we might presume an actual,

substantial incentive to be biased.’ ” Id. (citing Del Vecchio, 31 F.3d at 1380). “Absent a

‘smoking gun,’ a petitioner may rely on circumstantial evidence to prove the necessary bias.” Id.

(citing Bracy v. Schomig, 286 F.3d 406, 411–12 (7th Cir. 2002)).

        In evaluating bias claims under this framework, courts ask “whether the average judge in

his position is ‘likely’ to be neutral, or whether there is an unconstitutional ‘potential for bias.’



                                                  21
       2:15-cr-20057-JES-JEH # 224             Page 22 of 46



” Williams, 949 F.3d at 1061 (quoting Caperton v. A.T. Massey Coal Co., 556 U.S. 868, 881

(2009), Rippo v. Baker, 137 S. Ct. 905, 907 (2017)). Although this standard does not require

proof of actual bias, “bad appearances,” standing alone, do not meet this threshold. Del Vecchio,

31 F.3d at 1371 (“If the question truly is whether a defendant received a fair trial, bad

appearances alone should not require disqualification to prevent an unfair trial. What may appear

bad to an observer, especially in hindsight, may not have influenced—or, more importantly, may

not have had any real possibility to influence—the judge in his decision-making process.”); see

also Suh v. Pierce, 630 F.3d 685, 691 (7th Cir. 2011).

       Applying this standard, courts have identified four circumstances where it has been met.

First, a judge who is actually biased against a defendant violates the defendant’s due process

rights. See Franklin, 398 F.3d at 961 (finding that the judge’s writings demonstrated he decided

the issue of the defendant’s guilt long before trial). Second, a judge who earlier had “significant,

personal involvement as a prosecutor in a critical decision regarding the defendant’s case”

violates the Due Process Clause when he presides over the defendant’s trial. Williams v.

Pennsylvania, 136 S. Ct. 1899, 1905 (2016) (stating such circumstance creates “an impermissible

risk of actual bias”). Third, a judge’s financial interest in the outcome of a case is disqualifying.

In re Murchison, 349 U.S. 133, 136 (1955) (“[N]o man is permitted to try cases where he has an

interest in the outcome.”); Aetna Life Ins. Co. v. Lavoie, 475 U.S. 813, 824 (1986) (state court

justice’s involvement in civil suits against insurer while deciding appeal was a ‘direct, personal,

substantial, and pecuniary” interest requiring disqualification). Fourth, a judge must disqualify

himself when he becomes “personally embroiled” with a litigant. Mayberry v. Pennsylvania, 400

U.S. 455, 465 (1971).




                                                  22
        2:15-cr-20057-JES-JEH # 224             Page 23 of 46



        In addition to the Due Process Clause, federal judges must abide by the federal recusal

statute. 28 U.S.C. § 455. Under § 455(a), a judge must recuse himself from “any proceeding in

which his impartiality might reasonably be questioned.” Id.; United States v. Atwood, 941 F.3d

883, 885 (7th Cir. 2019). A judge’s violation of § 455(a) is reviewed under the harmless error

standard as articulated in Liljeberg v. Health Acquisition Corp., 486 U.S. 847, 864 (1988). In

assessing whether a § 455(a) violation is harmless, courts consider: (1) the risk of injustice to the

parties in the particular case, (2) the risk that the denial of relief will produce injustice in other

cases, and (3) the risk of undermining the public’s confidence in the judicial process. Liljeberg,

486 U.S. at 864; Atwood, 941 F.3d at 885.

                                             DISCUSSION

        The resolution of Defendant Nixon’s requests for a new trial hinges largely on the

application of three Seventh Circuit decisions to this case. Therefore, a discussion of those cases

is in order.

1. United States v. Atwood

        The first Seventh Circuit decision dealing with Judge Bruce’s improper ex parte

communications is United States v. Atwood. In that case, the defendant pleaded guilty to three

controlled substance offenses. A presentence report was prepared wherein Atwood’s guideline

sentencing range was calculated to be 188 to 235 months of imprisonment. Judge Bruce

sentenced Atwood to a total of 210 months’ imprisonment, which he based on the 18 U.S.C. §

3553(a) factors. While his appeal was pending, Judge Bruce’s ex parte communications were

disclosed, and Atwood raised in his appeal the issue of whether Judge Bruce violated the federal

recusal statute. Atwood, 941 F.3d at 884–85.




                                                   23
          2:15-cr-20057-JES-JEH # 224           Page 24 of 46



          The Seventh Circuit addressed Atwood’s recusal argument by analyzing the Liljeberg

factors. As to the first factor—the risk of injustice to the parties in the case—the Seventh Circuit

stated:

          We begin with the potential unfairness to Atwood of upholding his sentence. Judge
          Bruce calculated Atwood’s sentence based on the factors outlined in 18 U.S.C. §
          3553(a). As we have said before, “[t]he open-endedness of the § 3553(a) factors
          leaves ample room for the court’s discretion.” United States v. Warner, 792 F.3d
          847, 855 (7th Cir. 2015). That discretion invites the risk that a judge’s personal
          biases will influence or appear to influence the sentence he imposes. See United
          States v. Smith, 775 F.3d 879, 882 (7th Cir. 2015) (remanding for resentencing
          because of the possibility that a judge’s prior knowledge of a case was a conscious
          or unconscious influence on the sentence she imposed). Upholding Atwood’s
          sentence, then, creates a real risk of unfairness to him.

          Conversely, there is little risk of unfairness to the government if we remand
          Atwood’s case for resentencing. Although a second sentencing proceeding carries
          some administrative cost, the government concedes that resentencing would not
          impose a special hardship in this case. Cf. Rosales-Mireles v. United States, –––
          U.S. ––––, 138 S. Ct. 1897, 1909, 201 L.Ed.2d 376 (2018) (characterizing a
          resentencing proceeding as “relatively inexpensive”). Since there is a substantial
          risk of unfairness to Atwood if we uphold his sentence and little risk of unfairness
          to the government if we do not, the first Liljeberg factor favors resentencing.

Atwood, 941 F.3d at 885. Addressing the second Liljeberg factor—the risk of injustice to parties

in future cases—the Seventh Circuit noted, “[a]s in Liljeberg, we think that enforcing § 455(a) in

this case ‘may prevent a substantive injustice in some future case’—here, by encouraging judges

to exercise caution in their communications. 486 U.S. at 868, 108 S.Ct. 2194. This factor also

counsels in favor of resentencing.” Id. And with respect to the third factor—the risk of

undermining public confidence in the judicial process—the court reasoned:

          In sentencing, the most significant restriction on a judge’s ample discretion is the
          judge’s own sense of equity and good judgment. When those qualities appear to be
          compromised, the public has little reason to trust the integrity of the resulting
          sentence. The government has conceded that Judge Bruce compromised his
          appearance of impartiality. Allowing Atwood’s sentence to stand would undermine

                                                  24
        2:15-cr-20057-JES-JEH # 224                  Page 25 of 46



        the public’s confidence in the fairness of this sentence and in the impartiality of the
        judiciary. All three Liljeberg factors, then, counsel that we remand for resentencing.

Id. at 886.

2. United States v. Williams

        The Seventh Circuit also addressed Judge Bruce’s ex parte communications in Williams.

There, the defendant was charged with obstruction of commerce by robbery. Williams pleaded

not guilty and proceeded to a jury trial before Judge Bruce. The jury found Williams guilty. After

the verdict but prior to sentencing, Judge Bruce’s ex parte communications were disclosed, and

Williams’s case was reassigned to Judge Darrow, who sentenced him to 180 months in the

Bureau of Prisons. On appeal, Williams argued Judge Bruce’s ex parte communications violated

his due process rights and the federal recusal statute. Williams, 949 F.3d at 1058–59. The court

first addressed Williams’s due process argument. Id. at 1061. After identifying the four

circumstances where courts have found an unconstitutional potential for bias, 3 the Seventh

Circuit observed that Williams’s case “does not fit into these buckets.” Id. at 1061. Rather,

        Williams has not provided any evidence of actual bias. To the contrary, the Special
        Committee found “no evidence and received no allegation that Judge Bruce’s
        conduct or ex parte communications impacted any of his rulings or advantaged
        either party.” It is undisputed that none of the ex parte communications concerned
        Williams’s case. Nor is there any evidence that Judge Bruce had a pecuniary interest
        in the outcome, previously worked on the case as a prosecutor, or became
        “personally embroiled” with the parties.

Id. at 1061–62.




3
  See Legal Standard, supra, at 9–11 (reciting four circumstances where courts have found due process violation for
failure to recuse).

                                                        25
        2:15-cr-20057-JES-JEH # 224                 Page 26 of 46



        The court also rejected Williams’s argument that an exchange 4 between Judge Bruce and

the prosecutor in his case showed Judge Bruce’s personal bias in favor of the government,

reasoning there was nothing improper about the exchange, which occurred before both parties,

on the record, in open court, and outside the presence of the jury. Id. at 1062. Additionally, the

court rejected Williams’s claim that Judge Bruce’s preexisting relationship with members of the

Office, standing alone, violated Williams’s due process rights, noting Williams had presented no

evidence to overcome the presumption that judges rise above biasing influences. Id. (citing Del

Vecchio, 31 F.3d at 1372). Accordingly, the Seventh Circuit found Judge Bruce did not violate

Williams’s due process rights by presiding over his trial. Id. at 1063.

        Next, the court analyzed whether Judge Bruce’s failure to recuse was harmless error. The

court began its discussion by noting the federal recusal statute provides greater protections than

due process requires, and further pointing out the United States’ concession that Judge Bruce

violated § 455(a) (i.e., a reasonable person might question Judge Bruce’s impartiality based on

his communications with the Office). Id. Thus, the court proceeded to analyze the Liljeberg

factors for harmless error. As to the first factor—the risk of injustice to the parties in the case—

the Seventh Circuit reasoned:

        The first Liljeberg factor requires us to consider the risk of injustice to the parties
        in this particular case. We begin with the risk to Williams. The totality of the facts
        suggests that there is little risk of unfairness in upholding Williams’s conviction.
        First and significantly, while some ex parte communications included Peirson or
        Klayer, it is undisputed that none of these communications concerned Williams’s
        case. There is also no evidence that either Peirson or Klayer had any influence on
        the outcome here. Second, although Judge Bruce presided over Williams’s trial, he
        was not the trier of fact making the ultimate determination of whether the
        government had proved Williams guilty beyond a reasonable doubt. A jury found
        Williams guilty, and Williams has not questioned the jury’s impartiality. Third,

4
 The essence of the conversation involved the prosecutor stating she was not trying to be “sneaky” and Judge Bruce
responding by stating he did not think the prosecutor to be “sneaky.” 949 F.3d at 1062.

                                                       26
2:15-cr-20057-JES-JEH # 224           Page 27 of 46



Judge Bruce made minimal rulings before and during trial, none of which either
party challenges on appeal. As to his pre-trial rulings, Judge Bruce granted routine
scheduling and appearance motions for both parties. He denied the government’s
discovery motion as moot, but he granted the government’s motion to bar an alibi
defense because Williams failed to file a response or object. Judge Bruce also
denied as moot Williams’s motion in limine to bar the government from introducing
evidence of prior convictions because the government represented that it did not
intend to introduce such evidence in its case in chief. The court specifically noted
in its order that “should circumstances change at trial, and the government attempt
to introduce such evidence during its case in chief, Defendant may revive his
motion.” Williams has not argued that any of these rulings prejudiced him. Indeed,
the rulings were not controversial or contested and generally pertained to routine
matters.

As to his trial rulings, Judge Bruce equally granted and denied objections from both
parties. Judge Bruce sustained eight out of eighteen of defendant’s objections and
two out of four of the government’s objections. He also denied Williams’s Rule
29(a) motion at the close of the government’s case and his renewed Rule 29 motion
at the close of all evidence. None of these rulings suggest that Judge Bruce’s
appearance of bias had any impact on the outcome of Williams’s trial. Nor does
Williams argue that any particular ruling was prejudicial.

Williams attempts to rebut these facts by arguing that under the government’s view,
“the harmlessness inquiry would always require proof of actual bias, and would
thus render § 455(a)’s prohibition on the appearance of bias a nullity.” We disagree.
The Supreme Court in Liljeberg cautioned that “[a]lthough § 455 defines the
circumstances that mandate disqualification of federal judges, it neither prescribes
nor prohibits any particular remedy for a violation of that duty.” Liljeberg, 486 U.S.
at 862, 108 S.Ct. 2194. Rather it is up to each court to determine what remedy is
appropriate on a case-by-case basis. Williams has the burden of showing that at
least some of the Liljeberg factors counsel in favor of a new trial. A mere statutory
violation alone does not automatically entitle him to a new trial.

Also for the first factor, we must consider the risk of injustice to the government if
a new trial is granted. We agree with the government that the costs of retrial pose a
significant risk of injustice to it. The government would likely spend valuable time
and money to retry this case thereby diverting resources from other
cases. See United States v. Cerceda, 172 F.3d 806, 814 (11th Cir. 1999) (en banc)
(per curiam). Williams’s case is distinguishable from Atwood in that regard. Unlike
Williams, Atwood pleaded guilty and requested a resentencing by a different


                                         27
       2:15-cr-20057-JES-JEH # 224            Page 28 of 46



       judge. Atwood, 941 F.3d at 884. “[A] remand for resentencing, while not costless,
       does not invoke the same difficulties as a remand for retrial does.” Rosales-Mireles
       v. United States, ––– U.S. ––––, 138 S. Ct. 1897, 1908, 201 L.Ed.2d 376 (2018)
       (citing Molina-Martinez v. United States, ––– U.S. ––––, 136 S. Ct. 1338, 1348–
       49, 194 L.Ed.2d 444 (2016)). This factor favors denying Williams’s request for a
       new trial.

Williams, 949 F.3d at 1064–65.

       The Seventh Circuit next found the second Liljeberg factor weighed against granting a

new trial:

       The second Liljeberg factor asks us to evaluate the risk that the denial of requested
       relief will produce injustice in future cases. Williams argues that enforcing § 455(a)
       here may warn judges and litigants to more carefully consider possible grounds for
       disqualification before trial in other cases. The government contends that the
       Special Committee’s Report has minimized the risk of similar, future violations.
       The Special Committee and the Judicial Council undertook a thorough
       investigation and review of the complaints against Judge Bruce, including
       requesting and reviewing document productions from Judge Bruce and the Office,
       conducting interviews, and holding a hearing at which Judge Bruce testified. The
       Special Committee submitted a detailed report to explain its finding and
       recommendations, which the Judicial Council adopted and made public. The
       Judicial Council subsequently issued an order publicly reprimanding Judge Bruce
       and ordering that he remain unassigned from any matters involving the Office until
       September 1, 2019. In re Complaints Against Dist. Judge Colin S. Bruce, Nos. 07-
       18-90053, 07-18-90067 (7th Cir. Jud. Council May 14, 2019). Moreover, Judge
       Bruce changed his practices in response to the inquiry. He adopted a policy
       prohibiting any email communications with counsel, prepared a standard response
       to any future ex parte communications initiated by litigants, and created a system
       that populates chambers email and his work email into separate inboxes. These
       changes should help reduce any future problems. In this case, we believe that this
       factor leans towards denying Williams’s requested relief.

Id. at 1065. And with respect to the third Liljeberg factor, the court reasoned:

       As discussed above, none of Judge Bruce’s pre-trial and trial rulings suggest any
       actual bias. And the Special Committee did not find any evidence that “Judge
       Bruce’s conduct or ex parte communications impacted any of his rulings or
       advantaged either party” in any case. On the other hand, overturning a jury verdict
       based purely on the appearance of bias creates a risk that the public will lose
                                                 28
       2:15-cr-20057-JES-JEH # 224            Page 29 of 46



       confidence in the judicial process. See, e.g., Cerceda, 172 F.3d at 815–16; see
       also Bergeron, 636 F.3d at 883–84; Marcavage v. Bd. of Trs. of Temple Univ., 232
       F. App'x 79, 84 (3d Cir. 2007). And requiring witnesses to relive this serious crime
       by testifying at a retrial would pose unwarranted hardship on the witnesses when
       all evidence suggests the original trial was fair and impartial. This final factor
       slightly favors upholding Williams’s conviction. Because all three Liljeberg factors
       suggest that the statutory violation was harmless error, we deny Williams’s request
       for a new trial and affirm his conviction.

Id. at 1066.

       In addition to the Seventh Circuit’s analysis of the Liljeberg factors, the court also

differentiated the case before it from Atwood. Specifically, the court reasoned:

       A key difference exists between this case and Atwood. In Atwood, the defendant
       entered a guilty plea, and Judge Bruce presided over his sentencing hearing. Here,
       Williams pleaded not guilty, and a jury found him guilty. Moreover, Judge Bruce
       did not preside over Williams’s sentencing hearing. This distinction matters because
       judges generally have more discretion over sentencing than the outcome of a jury
       trial. As we noted in Atwood, “ ‘[t]he open-endedness of the § 3553(a) factors
       leaves ample room for the court’s discretion’ ... That discretion invites the risk that
       a judge’s personal biases will influence or appear to influence the sentence he
       imposes.” Id. at 885 (quoting United States v. Warner, 792 F.3d 847, 855 (7th Cir.
       2015)). After applying the Liljeberg factors to the particular facts in this case, we
       conclude that the error here was harmless and does not warrant a new trial.

Id. at 1064.

3. United States v. Orr

       The most recent decision from the Seventh Circuit involving Judge Bruce’s ex parte

communications is United States v. Orr, which was decided after briefing in this case concluded.

United States v. Orr, No. 19-1938, 2020 WL 4582197, at *1 (7th Cir. Aug. 10, 2020). In Orr, the

defendant was found guilty of possessing a firearm as a felon following a two-day jury trial.

Although the Seventh Circuit affirmed Judge Bruce’s denial or Orr’s motion to suppress

evidence, the court found Judge Bruce’s ex parte communications “cast a pall over certain


                                                 29
       2:15-cr-20057-JES-JEH # 224             Page 30 of 46



decisions” in the case “which required the exercise of substantial discretion.” Id. Analyzing the

Liljeberg factors in conjunction with the opinions in Atwood and Williams, the court stated:

       Like the defendant in Williams, Orr appeals his conviction after a jury trial presided
       over by Judge Bruce. But unlike the defendant in Williams, Orr challenges three
       seemingly discretionary decisions by Judge Bruce: the denial of the motion to
       suppress, the admission of drug evidence under Federal Rule of Evidence 404(b),
       and the allowance of cross-examination questions about Orr’s prior felony
       conviction.

Orr, No. 19-1938, 2020 WL 4582197, at *5. The denial of the motion to suppress “required little

discretion,” and thus did not support Orr’s request for a new trial. However, “Orr’s challenges to

two of Judge Bruce’s trial decisions are a different matter.” Id. at *6. First,

       when Orr said he had no reason to own a firearm, Judge Bruce made a close
       discretionary call by deciding that Orr placed his motive at issue. While Orr was on
       the witness stand the prosecutor asked: “You didn’t have any reason to possess a
       firearm?” Orr responded: “I haven’t, I haven’t touched a firearm in 25 years, sir.”
       “[B]ased upon [Orr’s] answers, ... tone[,] and manner,” the district court determined
       Orr placed his motive at issue. Yet given this exchange, whether Orr or the
       prosecutor placed motive at issue is not a simple question. As Orr points out on
       appeal, he denied having a reason to possess a firearm in response to the
       prosecutor’s questioning. Orr asserts the prosecutor placed motive at issue when he
       asked Orr if he had any reason for possessing a firearm. The parties dispute who
       opened the door to admitting the drug evidence, and this evidentiary ruling involved
       a substantial amount of discretion.

Id.

       Second, Judge Bruce made a close discretionary call when the prosecutor asked Orr if he

had been convicted of dealing drugs and if that conviction should affect his credibility. Id.

       The district court permitted the prosecutor’s line of questioning but cautioned him
       not to “get into a prejudicial area” by “overplay[ing] it.” Although the parties on
       appeal characterize the government’s inquiry as potentially falling under the
       “motive” exception of Federal Rule of Evidence 404(b), the questioning likely
       occurred within the parameters of the impeachment exception contained in Federal
       Rule of Evidence 609. The district court issued a pre-trial order clarifying that Orr’s
       prior conviction could not be introduced to prove motive, and the prosecutor
                                                  30
        2:15-cr-20057-JES-JEH # 224            Page 31 of 46



        mentioned Orr’s prior conviction only in the context of impeaching him. Further,
        the jury was instructed to consider Orr’s prior conviction only when deciding the
        credibility of his testimony and whether he was a felon at the time he possessed the
        gun. All of these facts indicate the district court permitted the prosecutor to impeach
        Orr under Rule 609. But regardless of which rule the questioning occurred under,
        the district court exercised substantial discretion by weighing the probative value
        and prejudicial effect of the questioning and by allowing the questioning to proceed.
Id.

        These two discretionary rulings distinguished Orr from Williams, the court reasoned,

because

        [t]he pre-trial and trial rulings in Williams were routine, granted in favor of both
        parties, uncontested on appeal, and not overly prejudicial to the
        defendant. See Williams, 949 F.3d at 1064. The two discretionary rulings in this
        case were non-routine, decided in favor of the government, and challenged on
        appeal. Notably, both rulings in this case significantly aided the prosecution. In the
        first, the district court permitted the prosecutor to introduce evidence that Orr stored
        drug-dealing paraphernalia and “several thousand dollars[‘] worth of drugs” in his
        apartment. As a result of the second, Orr was not only impeached on his felony
        conviction but the jury was presented with evidence that he was convicted of
        dealing drugs. Because this case centered on circumstantial evidence and credibility
        determinations, both decisions prejudiced Orr. With these discretionary decisions
        in mind, we turn to the Liljeberg factors.

Id. at *7.

        With the above in mind, the Seventh Circuit proceeded to address the Liljeberg factors.

As to the first factor,

        [t]he record suggests that upholding Orr’s conviction would create a tangible risk
        of unfairness to him. Because of the discretionary calls described above, it is
        possible the district court’s personal biases influenced the outcome in this
        case. See Atwood, 941 F.3d at 885. For the first factor, though, we must also
        consider the risk of injustice to the government if a new trial is granted. Retrying
        this case would likely require the government to “spend valuable time and money
        ... thereby diverting resources from other cases.” Williams, 949 F.3d at 1065. Even
        so, the risk of injustice to the government is directly related to the complexity of
        the trial. See United States v. Cerceda, 172 F.3d 806, 815 (11th Cir. 1999) (en banc)
        (per curiam) (“[T]he government would face great hardship if forced to conduct a

                                                  31
       2:15-cr-20057-JES-JEH # 224            Page 32 of 46



       new trial [ ] because of the complexity of the case (a 78 count, complex white-collar
       prosecution the trial of which lasted two-and-a-half months).”). We conclude that
       the risk of injustice to the government in this matter is relatively slight due to the
       straightforwardness and brevity of the prosecution’s case. Orr faced one charge,
       and the trial lasted only two days. On these facts, the risk of injustice Orr faces if
       we do not vacate his conviction is greater than the risk of injustice the government
       faces if we upheld Orr’s conviction. So the first Liljeberg factor favors Orr.

Id. On the second factor, the Seventh Circuit considered the arguments of the parties but

ultimately decided that the defendant failed to explain why the Williams court was wrong.

       Under the second Liljeberg factor, we look to “the risk that the denial of relief will
       produce injustice in other cases.” Liljeberg, 486 U.S. at 864, 108 S.Ct. 2194. The
       parties in this case raise the same arguments as in Williams. 949 F.3d at 1065. The
       government contends no further action is necessary to induce other judges to
       exercise caution in their communications because Judge Bruce was thoroughly
       investigated, those results were adopted by the Judicial Council, he was publicly
       reprimanded, and he has implemented new practices to prevent similar issues in the
       future. Orr, on the other hand, argues these facts are not enough to ensure judges
       exercise more caution in the future and that further action must be taken.
       In Williams, we balanced these arguments and decided that the
       second Liljeberg factor counsels against awarding relief. 949 F.3d at 1065. But
       see Atwood, 941 F.3d at 885 (finding the second Liljeberg factor counsels in favor
       of resentencing). Because no reason is provided as to why the Williams decision
       was erroneous on this point, we conclude this factor favors upholding Orr’s
       conviction.

Id. Finally, the Seventh Circuit found the third factor weighed in favor of a new trial.

       Like the defendant in Williams, Orr was found guilty by a jury of his peers.
       Although in Williams we decided that the jury finding the defendant guilty was
       “significant,” we envisioned “a case where a judge has substantial discretion and
       his rulings have a significant impact on the outcome, thus undermining the public
       confidence in the judicial process.” 949 F.3d at 1065. Such a case is now before us.
       Judge Bruce exercised substantial discretion by admitting evidence of Orr’s drug
       dealing and by permitting the prosecutor to cross-examine Orr on his felony
       conviction for dealing drugs. These evidentiary decisions were particularly
       consequential because they bolstered the prosecution’s case, which rested on
       circumstantial evidence and credibility calls. Given these discretionary rulings,
       upholding Orr’s conviction may damage the public’s confidence in the impartiality


                                                 32
        2:15-cr-20057-JES-JEH # 224                  Page 33 of 46



        of the judiciary. For these reasons, the final Liljeberg factor favors vacating Orr’s
        conviction.

Id. Because two of the Liljeberg factors favored vacating Orr’s conviction, the Seventh Circuit

concluded Judge Bruce’s failure to recuse was not harmless error, and thus vacated his

conviction and remanded for a new trial before a different judge. Id. at *8.

4. Defendant’s Motions for New Trail 5

        In her motions for new trial, Defendant makes two related arguments. First, Defendant

argues Judge Bruce exhibited actual bias against her and in favor of the United States, in

violation of her due process rights. Second, Defendant argues Judge Bruce’s failure to recuse

under 28 U.S.C. § 455(a) was not harmless and thus the Court should grant a new trial. Doc. 218,

at 1. In support of both arguments, Defendant relies upon the ex parte emails between the USAO

and Judge Bruce in her case and others, the complaints initiated by AUSA Bass, and Hopps’

memorandum to the Deputy Director of the Executive Office of United States Attorneys. After

summarizing this evidence, which the Court outlined earlier in this Opinion, Defendant proceeds

to argue Judge Bruce was biased against Defendant Nixon. Doc. 218, at 28.

        With respect to her actual bias claim, Defendant first points to Judge Bruce’s pretrial

rulings in her case. Specifically, Defendant suggests the exclusion of five out of eight of Nixon’s

proposed witnesses, including expert witnesses, and the limiting of testimony from the remaining

witnesses “crippled Nixon’s ability to assert her affirmative defense, essentially depriving her of

her right to present her defense and her right to a fair trial.” Id. at 28. Here, Defendant

acknowledges the Seventh Circuit decision affirming her conviction, but asserts the deferential




5
 Given the legal and factual developments that have occurred since the filing of Defendant’s initial Motion for New
Trial, the Court principally refers to Defendant’s most recent Supplemental Memorandum (Doc. 218) unless
otherwise indicated.

                                                        33
       2:15-cr-20057-JES-JEH # 224            Page 34 of 46



standard of review on appeal creates the possibility that Judge Bruce’s bias was cloaked under

the appearance of discretion. Id.

       Next, Defendant argues this case is distinct from the Judicial Council’s findings, and the

facts in Atwood and Williams. Id. at 29. This is so because, unlike those cases, Nixon has

presented additional material not before those tribunals—the Bass complaint and Hopps

memorandum. Moreover, Defendant argues that relying on the Judicial Council’s conclusion that

it found no evidence suggesting Judge Bruce’s conduct impacted his decision making in any case

would be unfair to Defendant, who was not a party to those proceedings and had no opportunity

to question the evidence or cross-examine the witnesses. Id. at 31.

       With respect to Judge Bruce’s failure to recuse under the federal recusal statute,

Defendant argues she is entitled to a new trial under both Atwood and Williams because the

misconduct occurred in her own case and Judge Bruce made a number of discretionary calls

against her. Id. As part of her argument, Defendant notes the Seventh Circuit found the second

Liljeberg factor—the risk that the denial of relief will produce injustice in other cases—favored

the defendant in Atwood and the United States in Williams. Defendant posits “[b]oth rulings

cannot simultaneously be right, so we think really the Seventh Circuit deemed the second factor

unimportant in both cases.” Id. at 33.

       Later in her brief, Defendant again circles back to Judge Bruce’s exclusion of Dr. Marti

Loring’s expert testimony regarding Nixon’s PTSD and battered person syndrome diagnoses. Id.

at 34. Defendant believes the exclusion of Dr. Loring is significant because a district court’s

exclusion of an expert involves a significant exercise of discretion. Defendant also notes the

United States argued before the Seventh Circuit in Williams that the exclusion of an expert




                                                 34
        2:15-cr-20057-JES-JEH # 224                Page 35 of 46



witness “could indicate the appearance of bias” even if the exclusion of the witness was upheld

on appeal. Id. at 35.

4. The United States’ Responses 6

        In the United States’ responses, it argues Nixon’s motions for new trial should be denied

for numerous reasons. First, the United States contends the Judicial Council’s report forecloses

any finding of actual bias by Judge Bruce. Doc. 220, at 16–18. In making this argument, the

United States suggests that the Judicial Council had before it the same evidence Defendant has

submitted here. However, the United States notes it is unable to compare the documents

submitted in this case to those submitted in the Judicial Council proceedings because it has been

unable to obtain the necessary waivers “from all interested parties.” Id. at 18 (citing 28 U.S.C. §

360(a)(3)). Id. at 18.

        Next, the United States asserts the Seventh Circuit’s decision and reasoning in Williams

forecloses Nixon’s request for a new trial. Id. at 19–29. In its view, Williams dooms Nixon’s

actual bias claim. Further, Nixon’s appearance of bias claim fails because the Williams court

considered the same evidence as presented here and found Judge Bruce’s failure to recuse was

harmless error under Liljeberg. Id. at 22–29.

        The United States also argues nothing in the additional materials it produced requires a

new trial. In doing so, the United States seeks to minimize the prior statements of its own

employees. Picking up on this Court’s earlier characterization of AUSA Bass’s claimed

conspiracy to sabotage the Schock case as “fantastic,” the United States now distances itself from

its own prosecutor, suggesting his remarks lacked factual support and were merely his opinions.




6
 The Court refers principally to the United States’ Supplemental Memorandum in Opposition to Defendant’s
Motion for New Trial. Doc. 220

                                                      35
       2:15-cr-20057-JES-JEH # 224            Page 36 of 46



Id. at 23–32. And Hopps is not to be believed either, since Judge Bruce’s disparaging comments

about Bass may have influenced her impressions regarding Judge Bruce’s conduct. Id. at 35.

4. Application of Atwood, Williams, and Orr to Nixon’s Case

       a. Due Process

       As previously stated, in order for Nixon to prevail on her due process claim, she must

rebut the presumption that judges rise above biasing influences. Franklin v. McCaughtry, 398

F.3d 955, 959 (7th Cir. 2005). To do so, she must either produce evidence of actual bias, Bracy v.

Gramley, 520 U.S. 899, 905 (1997), or a possible temptation so severe that an actual, substantial

incentive to be biased may be presumed, Franklin, 398 F.3d at 959. When evaluating claims

under this framework, courts ask “whether the average judge in his position is ‘likely’ to be

neutral, or whether there is an unconstitutional ‘potential for bias.’ ” Williams, 949 F.3d at 1061.

       Defendant argues Judge Bruce’s ex parte email disparaging Nixon, together with the

exclusion of five out of eight of Nixon’s proposed witnesses, shows Judge Bruce was actually

biased against her. Doc. 218, at 28. The Court will first discuss the emails. During Nixon’s trial,

Judge Bruce emailed Hopps to criticize one of the prosecutors for being “entirely inexperienced”

and “repeating the bullshit” to which Nixon had testified, turning a “slam-dunk” case for the

prosecution into a “60-40” one for Nixon.

       Judge Bruce’s email was wildly inappropriate on its face, and the ex parte nature of the

email makes it even worse. Yet the Judicial Council considered this communication when it

found no evidence that Judge Bruce’s conduct impacted any of his rulings or advantaged either

party. The Court is sympathetic to Nixon’s argument that the Court should not rely on the

findings of a non-adversarial judicial proceeding where Nixon was not able to participate.

However, it appears the Williams court considered the same information when it also found no



                                                 36
       2:15-cr-20057-JES-JEH # 224            Page 37 of 46



evidence of bias. Williams, 949 F.3d at 1061–62. And while this case is distinct from Williams

because “none of the ex parte communications concerned Williams case,” it appears the Seventh

Circuit’s analysis of the Nixon emails in Williams precludes any finding of actual bias here.

       Defendant’s reliance on Judge Bruce’s adverse pretrial rulings are likewise insufficient to

establish a due process violation. Here, Defendant argues the exclusion of expert witnesses, and

the limiting of testimony from the remaining witnesses “crippled Nixon’s ability to assert her

affirmative defense, essentially depriving her of her right to present her defense and her right to a

fair trial.” Id. at 28. Like the United States acknowledged at oral argument in Williams, it is

possible a ruling affirmed on appeal under an abuse of discretion standard might nevertheless

support a claim of bias. However, the Seventh Circuit’s discussion shows Judge Bruce’s

exclusion of witness testimony regarding mental, emotional, financial, and psychological abuse

was likely proper under any standard of review.

       Nixon submits, however, that the judge made a legal error by limiting her to
       showing physical (including sexual) misconduct toward her or her daughter. She
       wanted to argue that both she and S. suffered emotional, psychological, and
       financial abuse from G.G.—or at least that she reasonably believed that she had
       suffered these kinds of abuse, even if objectively she had not. She wanted to argue,
       for example, that G.G. injured her emotionally by selling the house in which they
       had resided during their marriage and that G.G. often belittled her.

       The problem with this line of defense is the statutory text. It speaks of “domestic
       violence” rather than abuse more generally—and it requires the defendant to
       show real domestic violence, not just a belief that violence occurred. Selling a
       beloved house is not “violence”; neither is demeaning language. The Supreme
       Court has held that proof of “domestic violence” in 18 U.S.C. § 921(a)(33)(A) does
       not require as much physical contact, or as great a risk of physical injury, as other
       parts of the Criminal Code that use the word “violence.” See United States v.
       Castleman, 572 U.S. 157, 134 S.Ct. 1405, 188 L.Ed.2d 426 (2014). We may assume
       that the phrase “domestic violence” elsewhere in Title 18, including § 1204,
       specifies the same kind of moderate violence. But the Justices have never suggested
       that the word “violence” in any part of the Criminal Code can be satisfied by
       emotional, psychological, or financial abuse.




                                                 37
        2:15-cr-20057-JES-JEH # 224              Page 38 of 46



        Imagine if the tables were turned, and a grand jury indicted a husband for
        committing “domestic violence”, contrary to 18 U.S.C. § 2261(a)(1), by failing to
        provide adequate financial support for his wife or swearing at her in a child’s
        presence. That might be detestable conduct, and could be tortious, but would not be
        a federal felony exposing the husband to five years in prison. Neither text nor
        context implies that “violence” has a meaning in § 1204(c)(2) different from that in
        other provisions addressing domestic violence.

        Indeed, we could not equate “violence” with “abuse” without converting every
        child-kidnapping prosecution into a replay of the child-custody proceedings, in
        which the defendant would try to relitigate the domestic-relations case by showing
        that he or she really should have received custody. Yet § 1204 is designed to take
        the outcome of the domestic-relations case as a given. It provides that the loser in
        a child-custody proceeding must accept the decision (subject to appeal within the
        state system) and may not spirit the child across an international border. Allowing
        an “abuse” defense would defeat that function by effectively subjecting the child-
        custody decision itself to review in the criminal case.

United States v. Nixon, 901 F.3d 918, 919–20 (7th Cir. 2018). Thus, although the Court can

envision a circumstance where a judge’s exclusion of witness testimony, especially expert

witness testimony, may support a finding of judicial bias even when the decision was affirmed on

appeal, the facts presented here do not support such a finding. And to the extent Defendant’s

argument is directed at a different ruling by Judge Bruce, she does not attempt to explain why

such a ruling is indicative of bias rather than legal analysis. Accordingly, Defendant’s due

process claim must be denied.

        b. Section 455

        Next, the Court must consider whether Judge Bruce’s violation of the federal recusal

statute was harmless. In assessing whether a § 455(a) violation is harmless, courts consider: (1)

the risk of injustice to the parties in the particular case, (2) the risk that the denial of relief will

produce injustice in other cases, and (3) the risk of undermining the public’s confidence in the

judicial process. Liljeberg, 486 U.S. at 864.




                                                    38
       2:15-cr-20057-JES-JEH # 224              Page 39 of 46



                I. THE RISK OF INJUSTICE TO THE PARTIES

        In Defendant’s motions, she argues her case is distinct from Williams because here the

improper ex parte communications occurred in her own case. Doc. 218, at 35; Cf. Williams, 949

F.3d at 1064 (“[S]ignificantly … it is undisputed that none of these communications concerned

Williams’s case.”). Second, Defendant argues her case is distinct from Williams because unlike

the routine, minimal rulings made by Judge Bruce in that case, here Judge Bruce made a

significant ruling (barring her expert testimony), decided in favor of the United States, and

challenged on appeal. Doc. 218, at 35; see also Orr, No. 19-1938, at 15 (“The pre-trial and trial

rulings in Williams were routine, granted in favor of both parties, uncontested on appeal, and not

overly prejudicial to the defendant. The two discretionary rulings in this case were non-routine,

decided in favor of the government, and challenged on appeal.”) (citations omitted).

        The Court agrees with Defendant that this case is distinguishable from Williams as it

relates to the first Liljeberg factor. Just as the Seventh Circuit found it significant in Williams that

no ex parte communications occurred during Williams’s case, this Court finds the presence of ex

parte communications during Nixon’s trial to be significant. In addition to the existence of the ex

parte communications regarding Nixon’s case, the substance of those communications is

remarkable. Judge Bruce called Nixon’s testimony “bullshit.” Other improper ex parte

communications with the USAO show Judge Bruce’s statement was not an aberration. Judge

Bruce repeatedly and consistently inserted himself into the internal affairs of the USAO: he often

critiqued the performance of various AUSAs; he provided recommendations for USAO

employees he favored and sought to influence the USAO’s employment decisions; he offered

unsolicited advice on who should manage the Office and how; he encouraged more prosecutions;

he expressed his preference for certain federal agents over others; he stated his approval of the



                                                  39
       2:15-cr-20057-JES-JEH # 224            Page 40 of 46



USAO’s arguments supporting his rulings on appeal; and he sent unsolicited emails to USAO

staff gloating about the “score” between him and AUSA Bass, who he regularly disparaged. See

Doc. 218, at 5–22.

       In Liljeberg, the Supreme Court noted “[t]he guiding consideration is that the

administration of justice should reasonably appear to be disinterested as well as be so in fact.”

Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 869–70 (1988) (quoting Public

Utilities Comm'n of D.C. v. Pollak, 343 U.S. 451, 466–467 (1952) (Frankfurter, J., in chambers)).

Thus, courts “must continuously bear in mind that to perform its high function in the best way

justice must satisfy the appearance of justice.” Liljeberg, 486 U.S. at 864 (quoting In re

Murchison, 349 U.S. 133, 136 (1955) (quotation omitted)). Yet here, when the Nixon emails are

viewed together with the rest of Judge Bruce’s improper ex parte communications, any defendant

sitting in Ms. Nixon’s position is exceedingly unlikely to think the judge presiding over her case

is neutral. In fact, fears about Judge Bruce’s impartiality were not limited to criminal defendants;

here, Defendant has produced extraordinary evidence that at least one prosecutor within the

USAO also believed “Judge Bruce’s prior employment in [the USAO] and his close relationships

and ongoing contacts with interim management of the office created a conflict of interest.” Doc.

201-16, at 4; see also United States v. Nixon, No. 15-cr-20057, 2020 WL 616164, Doc. 209 (C.D.

Ill. Feb. 10, 2020). That sentiment was also shared by a USAO paralegal. See Doc. 201-17, at 3

(“Colin has been unable to disconnect himself from our office. It’s almost as if he is a silent part

of management. No other federal judge in our district is in constant contact with our office and

seems to know everything that is going on like Colin does. It’s concerning to say the least.”). As

the Supreme Court recognized in Liljeberg, “people who have not served on the bench are often

all too willing to indulge suspicions and doubts concerning the integrity of judges.” Liljeberg,



                                                 40
       2:15-cr-20057-JES-JEH # 224             Page 41 of 46



486 U.S. at 864–65. Here, Judge Bruce’s conduct—in Nixon in particular and with the USAO

more generally—gave the public, Defendant Nixon, and employees of the USAO compelling

reasons believe he would not “hold the balance nice, clear and true.” Ward v. Village of

Monroeville, Ohio, 409 U.S. 57, 83 (1972).

       When analyzing the first Liljeberg factor, the Seventh Circuit found the exercise of

discretion, or lack thereof, to be a significant consideration. In Atwood, where Judge Bruce

sentenced the defendant, the court noted “the most significant restriction on a judge’s ample

discretion is the judge’s own sense of equity and good judgment.” Atwood, 941 F.3d at 886.

Distinguishing Atwood, the Williams court noted Judge Bruce made minimal rulings before and

during trial, none of which were challenged on appeal. Williams, 949 F.3d at 1064. In contrast,

Judge Bruce’s discretionary rulings in Orr created the possibility “the district court’s personal

biases influenced the outcome of the case.” Orr, 2020 WL 4582197, at *7.

       This case falls somewhere between Williams and Orr. As discussed above, Judge Bruce

excluded Nixon’s expert witness and limited the testimony of other witnesses. However, as this

Court concluded in the previous section, the Seventh Circuit’s discussion in the Nixon appeal

shows Judge Bruce’s exclusion of expert witness testimony regarding mental, emotional,

financial, and psychological abuse was likely proper under any standard of review. Nixon, 901

F.3d at 919–20. Defendant also argues “Judge Bruce ruled on numerous pretrial motions, R.21,

35, 39, 46, 47, 49, 50, 70, 94, proposed voir dire, R. 57, 62, jury instructions, R.63, 85, 86, 89,

and objections made throughout the trial, in addition to sentencing Ms. Nixon.” Doc. 204, at 5.

However, Defendant does not devote any attention in his briefs to these issues. Yet these rulings

were more extensive than the “minimal” rulings at issue in Williams, and unlike Williams, Nixon

raised challenges to many of these rulings on appeal. At least some of her arguments on appeal



                                                 41
       2:15-cr-20057-JES-JEH # 224             Page 42 of 46



were dismissed without discussion because “the district court did not abuse its discretion.”

Nixon, 901 F.3d at 922.

       In addition to considering the risk of injustice to Nixon if her request for new trial is

denied, the Court must also consider the risk of injustice to the United States if her request is

granted. Williams, 949 F.3d at 1065 (“[W]e must consider the risk of injustice to the government

is a new trial is granted.”). Here, the United States makes a compelling argument that a retrial

would entail not only financial and administrative costs to the government, but also emotional

costs: witnesses would have to relive challenging personal and family circumstances involving

parental kidnapping. Doc. 220, at 29. This concern is particularly acute with respect to Nixon’s

daughter, who previously testified by closed circuit television and required the assistance of a

therapy dog. Id. Given that individuals employed by the USAO participated in Judge Bruce’s

improper ex parte communications, the Court has little sympathy for the financial and

administrative costs the USAO might have to incur if Nixon’s motions are granted. However, the

witnesses who testified at trial stand on a different footing entirely. Granting a new trial will

force Nixon’s children and her former husband to relive what the Court must assume was an

incredibly difficult and personal ordeal. The risk of injustice to the United States—at least vis-à-

vis the familial witnesses—is greater in this case than in Atwood, Williams, or Orr.

       With the above in mind, the Court must engage in the unenviable task of balancing the

risk of injustice to Nixon if her request is denied against the risk of injustice to the United States

if her request is granted. In doing so, the Court finds the ex parte communications which

occurred in Nixon’s own case create a significant risk of injustice to Defendant Nixon, and that

risk is not outweighed by the risk of injustice to the United States. In reaching this conclusion,

the Court is mindful that the facts of this case do not fall neatly into the any of the analyses in



                                                  42
       2:15-cr-20057-JES-JEH # 224             Page 43 of 46



Atwood, Williams, or Orr. Yet none of those cases dealt with a judge calling the criminal

defendant’s testimony “bullshit” in an ex parte communication with the USAO during trial. This

language leaves vanishingly little room for argument that Judge Bruce maintained an open mind

during the course of the trial. Cf. United States v. Perez, 956 F.3d 970, 978 (7th Cir. 2020).

Moreover, the objective inquiry the Court must utilize strongly supports Nixon. “The test for

appearance of partiality is whether an objective, disinterested observer fully informed of the

reasons that recusal was sought would entertain a significant doubt that justice would be done in

the case.” United States v. Herrera-Valdez, 826 F.3d 912, 917 (7th Cir. 2016). Here, the Court

reiterates that any defendant sitting in Ms. Nixon’s position is exceedingly unlikely to think the

judge presiding over her case is neutral. Moreover, had Judge Bruce’s improper ex parte

communications come to light during the Nixon trial, surely Judge Bruce would have been forced

to recuse himself at that time. The fact that these communications were not disclosed to

Defendant until much later, when the United States (specifically, Bass and Hopps) thought it

convenient to disclose them, should not work to Defendant’s disadvantage. Thus, although the

discretionary rulings in this case (at least as set forth in Defendant’s filings) fall somewhere

between Williams and Orr, the ex parte communications concerning Nixon’s own case tip the

scales in her favor. The first Liljeberg factor thus weighs in favor of granting a new trial.

               II. THE RISK OF INJUSTICE IN OTHER CASES

       Next, the Court must evaluate the risk that denying Nixon’s request for a new trial will

produce injustice in future cases. Here, Defendant argues the Seventh Circuit found the second

Liljeberg factor favored the defendant in Atwood and the United States in Williams. Defendant

posits “[b]oth rulings cannot simultaneously be right, so we think really the Seventh Circuit

deemed the second factor unimportant in both cases.” Doc. 218, at 33. In Orr, the Seventh



                                                 43
       2:15-cr-20057-JES-JEH # 224             Page 44 of 46



Circuit, while not explicitly finding this factor unimportant, did not dwell on this factor. Rather,

it simply found that because Orr offered “no reason … as to why the Williams decision was

erroneous on this point, we conclude this factor favors upholding Orr’s conviction.” Orr, No. 19-

1938, 2020 WL 4582197, at *7. Because the Seventh Circuit arrived at this conclusion based

largely on the same facts as presented here, the Court finds, consistent with Williams and Orr,

that the second Liljeberg factor weighs against granting a new trial. However, given the Seventh

Circuit’s truncated analysis with respect to this factor, the Court does not believe this factor

carries significant weight.

               III. THE RISK OF UNDERMINING THE PUBLIC’S CONFIDENCE IN THE JUDICIAL

PROCESS

       Finally, the Court must assess the risk that denying Nixon’s request will undermine the

public’s confidence in the judicial process. In Williams, the court noted this factor was “a close

call.” 949 F.3d at 1065. Ultimately, the court relied upon the fact that Williams was convicted by

a jury and none of Judge Bruce’s pretrial or trial rulings suggested any actual bias. Id. at 1065–

66. Additionally, the court reasoned that “overturning a jury verdict based purely on the

appearance of bias creates a risk that the public will lose confidence in the judicial process.” Id.

at 1066.

       In Orr, the Seventh Circuit relied on the substantial discretion Judge Bruce was afforded

in ruling on pretrial and trial motions to distinguish that case from Williams. Orr, No. 19-1938,

2020 WL 4582197, at *7. Yet the third Liljeberg factor speaks to much more than discretionary

rulings in a defendant’s own case; it requires courts to consider the broader impact that

appearances of bias might have on the public’s confidence in the judiciary. And when

considering the public’s confidence in the judiciary, courts must be mindful that “people who



                                                 44
       2:15-cr-20057-JES-JEH # 224            Page 45 of 46



have not served on the bench are often all too willing to indulge suspicions and doubts

concerning the integrity of judges.” Liljeberg, 486 U.S. at 864–65. In this particular case, Judge

Bruce’s conduct provided ample fodder for the public to question his integrity. The fact that his

improper communications were with the office responsible for prosecuting criminal cases before

him amplifies his appearance of bias even more.

       Long ago, our founders recognized that “[t]he judiciary … may truly be said to have

neither FORCE nor WILL, but merely judgment….” Alexander Hamilton, The Federalist Paper

No. 78. Nevertheless, today federal judges wield awesome power. With that awesome power

comes a concomitant responsibility not only to be fair, but to satisfy the appearance of fairness.

See Liljeberg, 486 U.S. at 869–70. (“The guiding consideration is that the administration of

justice should reasonably appear to be disinterested as well as be so in fact.”). The founders did

not give the judiciary the power of the sword or the purse, but rather the power of judgment. And

the public’s confidence in the judiciary depends on our sound exercise of that judgment. Here,

however, it is unfortunately the case that Judge Bruce’s conduct creates an impermissible risk

that the public will lose faith in the impartiality of the judiciary. Simply put, what person could

possibly believe they had a fair and impartial judge when the facts would later reveal that same

judge referenced their testimony as “bullshit” to former colleagues in the very office that was

prosecuting them? The answer is: no one. For these reasons, the third Liljeberg factor also

weighs in favor of granting Nixon’s motions for new trial.

       As in Orr, the first and third Liljeberg factors weigh heavily in favor of granting Nixon’s

motions for new trial. Thus, Judge Bruce’s failure to recuse was not harmless. Accordingly, the

Court vacates her conviction and sentence. In light of this order, no evidentiary hearing is

necessary.



                                                 45
      2:15-cr-20057-JES-JEH # 224         Page 46 of 46



                                     CONCLUSION

      For the reasons set forth above, Defendant’s Motions (Docs. 173, 204) are GRANTED,

and Defendant’s conviction and sentence are VACATED.



             Signed on this 19th day of August, 2020.

                                          s/ James E. Shadid
                                          James E. Shadid
                                          United States District Judge




                                            46
